Citation Nr: 1625571	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO. 11-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York.

In May 2011, the Veteran testified before the undersigned during a Board hearing held at the RO. The Travel Board hearing was sufficient to fulfill her right to a hearing under 38 C.F.R. § 20.700(a) (2015). A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that the case must be remanded due to non-compliance with the Board's previous remand directives. See Stegall, 11 Vet. App. at 268 (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Specifically, in the August 2013 remand directives, the Board tasked the AOJ to "[c]ontact the National Archives and Records Administration and/or any other appropriate records repository as deemed necessary for military hospital records and request any hospital reports pertaining to the in-service evaluation and treatment of the Veteran in Charleston, South Carolina; Great Lakes, Illinois; Bainbridge, Maryland; and Orlando, Florida." Directive number two further stated that "[e]fforts to procure the relevant records should continue until either the records are received or until specific information that the records sought do not exist or that further efforts to obtain them would be futile is received. Copies of all requests/responses should be associated with the claims file." If any records could not be located or did not exist, a memorandum of unavailability should have been associated with the claims file. 

Since the issuance of the August 2013 remand directives, the Appeals Management Center (AMC) sent a letter to the Veteran asking her to provide the names of the facilities and dates of treatment in-service in Charleston, Great Lakes, Bainbridge, and Orlando. In a November 2013 statement in support of claim form, the Veteran stated that she was seen at the Charleston Naval Hospital in South Carolina in June 1970, September 1970, and December 1970. She stated that she was also treated at the Great Lakes Naval Hospital in Illinois in January 1971 and at the Orlando Naval Base in Florida in either August or September 1971. She also alleged that she was hospitalized for three days in November 1969 at the Bainbridge Naval Station in Maryland. The Board notes that during the May 2011 Board hearing, the Veteran testified that she was hospitalized in each of the locations noted above. 

A February 2014 personnel information exchange system (PIES) reply showed that VA requested that the National Personnel Records Center (NPRC) furnish the Veteran's complete medical, dental, and personnel records, which were furnished and associated with the claims file. However, the Board is aware that hospital records may be stored separately from service treatment records. It does not appear that the AOJ attempted to obtain the hospital records that were requested in the August 2013 remand directives. Additionally, the claims file does not include a memorandum of unavailability showing that these hospital records do not exist or that they could not be located. As such, a remand is necessary to obtain and associate with the claims file any hospital records located at the locations specified by the Veteran. 


Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources in order to obtain and associate with the claims file all hospital records of treatment from the following locations and time periods:

i. Charleston Naval Hospital in June 1970, September 1970, and December 1970;

ii. Great Lakes Naval Hospital in January 1971;

iii. Bainbridge Naval Station in November 1971; and

iv. Orlando Naval Base in August and September 1971.

Efforts to procure the relevant records should continue until either the records are received or until specific information that the records sought do not exist or that further efforts to obtain them would be futile is received. Copies of all requests/responses should be associated with the claims file. If any records cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file, and the Veteran and her representative should be provided a copy of the memorandum. 

2. After undertaking any other appropriate development deemed necessary, readjudicate the claim of entitlement to service connection for multiple sclerosis on the basis of the additional evidence, if any is obtained. If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

